DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 10-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has not traverse the examiner’s assertion of official notice in the response filed 10/6/2021 and the well-known in the art statement is taken to be admitted prior art (see MPEP 2144.03).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10, 12-15, 18, 22-23, and 25-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahiko et al. (US 6,292,351) in view of Arnold (US 4,831,494).
Regarding claim 1, Ahiko et al. disclose a multilayer capacitor (30) comprising:
a main body containing a first set of alternating dielectric layers (2) and internal electrode layers (11, 12) 
1) and a second (12) internal electrode layer, each internal electrode layer (11, 12) including a top edge (top), a bottom edge (bottom) opposite the top edge, and two side edges (left, right) extending between the top edge (top) and the bottom edge (bottom) that define a main body of the internal electrode layer, each internal electrode layer (11, 12) containing at least one lead tab (1b-1c, 1b’-1c’) extending from the top edge (top) of the main body of the internal electrode layer and at least one lead tab (1d-1e, 1d’-1e’) extending from the bottom edge (bottom) of the main body of the internal electrode, wherein each of the at least one lead tab (1b-1c, 1b’-1c’) extending from the top edge (top) of the main body and each of the at least one lead tab (1d-1e, 1d’-1e’) extending from the bottom edge (bottom) of the main body is offset from the two side edges of the main body of the internal electrode layer, 
 external terminals electrically connected to the internal electrode layers wherein the external terminals (3a-3d) are formed on a top surface of the capacitor and a bottom surface (4a-4d) of the capacitor opposing the top surface of the capacitor, wherein the inductance is less than 1 nanohenry (C: 8, L: 10-25).
Ahiko et al. disclose the claimed invention except for a second set of alternating dielectric layers and internal electrodes, wherein the set is separated from the second set by a distance greater than the thickness of at least one dielectric layer in a set and wherein the set is separated from the second set by dielectric layers, and
the external terminals comprising a second set of external terminals wherein the second set of alternating dielectric layers and internal electrode layers is electrically connected to the second set of external terminals.

a main body containing a first set (114, 16) of alternating dielectric layers (16)
and internal electrode layers (114) and a second set (114, 16) of alternating dielectric layers (16) and internal electrode layers (114), 
wherein the first set (114, 16) is separated from the second set (114, 16) by a
distance greater (50) than the thickness of at least one dielectric layer (16) in a set and wherein the first set is separated from the second set by dielectric layers (50),
each set of alternating dielectric layers (16) and internal electrode layers (114)
containing a first internal electrode layer (114) and a second (114) internal electrode layer,
each internal electrode layer including a top edge (top), a bottom edge (bottom) opposite the top edge, and two side edges extending between the top edge and the bottom edge that define a main body of the internal electrode layer,
each internal electrode layer (114, 114) containing at least one lead tab (20, 43)
extending from the top edge of the main body of the internal electrode layer and at least one lead tab extending from the bottom edge of the main body of the internal electrode layer, external terminals (34) electrically connected to the internal electrode layers (114, 114) wherein the external terminals (84, 46) are formed on a top surface of the capacitor and a bottom surface of the capacitor opposing the top surface of the capacitor and wherein each respective set of alternating dielectric layers and internal electrode layers (114, 114) is electrically connected to respective external terminals (34, 36).

Regarding claims 2-3, & 22, Ahiko et al., as modified by Arnold et al., disclose the capacitor has an inductance of less than 1 picohenries.
Claims 2-3 and 22 recite a feature that has to be certified with specialized testing equipment, not at the disposal of the Office.  However, as noted in the rejection of claim 1 above, Ahiko et al. as modified by Arnold et al. disclose the claimed multilayer ceramic capacitor structure. When the structure recited in the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).	
Regarding claim 4, the modified Ahiko et al. disclose the first internal electrode layer (11) and the second internal electrode layer (12) are interleaved in an opposed relation and a dielectric layer (2) is positioned between the first internal electrode layer (11) and the second internal electrode layer (12).
Regarding claim 5, the modified Ahiko et al. disclose each internal electrode layer (11, 12) includes at least two lead tabs (1b-1c, 1b’-1c’) extending from the top edge, the bottom edge (1d-1e, 1d’-1e’), or both the top edge and the bottom edge.
Regarding claim 6, the modified Ahiko et al. disclose at least one lateral edge of the lead tab (1b’) on the top edge is substantially aligned with at least one lateral edge of the lead tab (1d) on the bottom edge.
Regarding claim 10, the modified Ahiko et al. disclose at least one lead tab (1b, 1b’) on the top edge is offset from the side edge a different distance than an offset of at least one lead tab (1d, 1d’) on the bottom edge.
Regarding claims 12-14, the modified Ahiko et al. disclose the external electrodes (3, 4) comprise two plating layers (C:7, L:40-43).
The limitations, “electroless” and “electroplated” are directed to towards the process of forming the conductive layers.  It is well settled that “product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ15 at 17 See also. In re Brown, 173 USPQ 685; In re Luck, 111 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ554 does not deal with this issue); In re Marosiet aI., 218 USPQ289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must 

Regarding claim 15, the modified Ahiko et al. disclose the claimed invention except for wherein the external terminals include three electrode layers. 
Arnold et al. disclose an external electrode layer comprising three metallized layers (C: 7, L: 35-50).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of the modified Ahiko et al. so that the external electrodes comprise three electrode layers, since external electrode materials are selected based on design considerations and trade offs between cost, mechanical properties, and conductive properties. 
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
The limitations, “electroless” and “electroplated” are directed to towards the process of forming the conductive layers.  It is well settled that “product by process" limitations in claims drawn to structure are directed to the product, per se, no matter 
Regarding claim 18, the modified Ahiko et al. disclose a circuit board (5) including the capacitor according to claim 1 positioned on the circuit board (5).
Regarding claim 23, the modified Ahiko et al. disclose the external terminals (3, 4) are formed only on the top surface of the capacitor and the bottom surface of the capacitor opposing the top surface of the capacitor (see fig.1).
Regarding claim 25, the modified Ahiko et al. disclose the external terminals (3, 4) are provided in at least two rows and at least two columns (Arnold et al.).
Regarding claim 26, the modified Ahiko et al. disclose each adjacent external terminal (3, 4) is of an opposite polarity (see fig. 1).

Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahiko et al. (US 6,292,351) and Arnold (US 4,831,494) as applied to claim 1 above, and further in view of Applicant’s admitted prior art (AAPA).
Regarding claim 11, Ahiko et al. disclose the claimed invention except for the top edge and the bottom edge include a different number of tabs.
AAPA discloses that it is known in the art to form a multilayer ceramic capacitor where the top edge and the bottom edge of an internal electrode layer includes a different number of tabs (external electrodes).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the multilayer ceramic capacitor of the modified Ahiko et al. so that the top edge and the bottom edge include a different number of lead tabs, since such a modification would form a capacitor element having desired electrical properties (ESL). It would have been obvious to a person of ordinary skill in the art to form the top edge (or bottom edge) having more electrical connections than the bottom edge (or top edge).
Regarding claim 17, Ahiko et al. disclose the sets are separated by a dielectric
having a thickness of greater than the thickness of the dielectric contained in each set. 
Arnold et al. disclose the claimed invention except for the capacitor includes a third set of dielectric and electrode layers, wherein the third set is separated from the second set by a distance greater than the thickness of dielectric contained in the set. 
AAPA discloses that it is known to form at least three sets of alternating dielectric layers and internal electrode layers in one capacitor laminate. 
.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahiko et al. (US 6,292,351) and Arnold (US 4,831,494) as applied to claim 15 above, and further in view of Ritter et al. (US 2004/0257748).
Regarding claim 16, the modified Ahiko et al. disclose the claimed invention except for first electroless plated layer includes copper, the second electroplated layer includes nickel, and the third electroplated layer includes tin.
Ritter et al. disclose a multilayer ceramic capacitor a terminal comprising a first copper plating layer, a second nickel-plating layer and a third tin plating layer [0136].
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to form the external terminals of the modified Ahiko et al. to include a first copper plating layer, a second nickel-plating layer and a third tin plating layer, since such a modification would form extremely thin film external electrodes. 

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahiko et al. (US 6,292,351) and Arnold (US 4,831,494) as applied to claim 18 above, and further in view of Chung et al. (US 2004/0125580).
Regarding claims 19 and 21, the modified Ahiko et al. disclose the claimed invention except for the board further comprises an integrated circuit package and wherein the capacitor is positioned between the circuit board and the integrated circuit package in a vertical direction such that the circuit board, the capacitor, and the integrated circuit package are present in a stacked arrangement.
Chung et al. disclose capacitors that are mounted between a printed circuit board and a package [0030]-[0031]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the board of Ahiko et al. so that it further comprises an integrated circuit package, wherein the capacitor is positioned between the circuit board and the integrated circuit package in a vertical direction such that the circuit board, the capacitor, and the integrated circuit package are present in a stacked arrangement, since such a modification would form a board having an integrated circuit package, and capacitor formed on the printed circuit board, wherein the electrical shorting of the capacitor can be prevented.
Regarding claim 20, the modified Ahiko et al. disclose the capacitor is directly connected to the circuit board and the integrated circuit package [0030]-[0031].

Claims 24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahiko et al. (US 6,292,351) and Arnold (US 4,831,494) as applied to claim 1 above, and further in view of Lee et al. (US 2015/0016016).
Regarding claims 24 and 27, Ahiko et al. disclose the claimed invention except for first set is separated from the second set by a distance of greater than five times than the thickness of at least one dielectric layer in a set. 
Lee et al. disclose a first capacitor set (127) that is separated from a second capacitor set (125) by a distance greater than five times greater (115) than the thickness of at least one dielectric layer in a set.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the multilayer ceramic capacitor so that the first set is separated from the second set by a distance of greater than five times that of the thickness of at least one dielectric layer in a set, since such a modification would form a multilayer ceramic capacitor where the external electrodes are completely isolated from one another and the ceramic capacitor can be used in a printed circuit board that would require further separation of the capacitor set external electrodes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848